FILED
                            NOT FOR PUBLICATION
                                                                           SEP 02 2016
                    UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ERNESTO GONZALES-PUEBLA,                        No.    13-73905

              Petitioner,                       Agency No. A200-883-337

 v.
                                                MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 31, 2016**
                               Seattle, Washington

Before: HAWKINS, McKEOWN, and DAVIS,*** Circuit Judges.

      Ernesto Gonzales-Puebla (“Gonzales”), a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Andre M. Davis, Senior Circuit Judge for the U.S. Court
of Appeals for the Fourth Circuit, sitting by designation.
from an Immigration Judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review the BIA’s decision

for substantial evidence, Karouni v. Gonzales, 399 F.3d 1163, 1170 (9th Cir. 2005),

and deny the petition.

      First, the IJ did not err in finding that Gonzales’ late-filed application rendered

him ineligible for asylum. Asylum seekers must file their applications within one year

of entry into the United States, or otherwise demonstrate changed or extraordinary

circumstances to qualify for an exception. 8 U.S.C. § 1158(a)(2)(B), (D); 8 C.F.R. §

1208.4. Gonzales arrived in January 2010 but did not file his application until March

2012, the time of his master calendar hearing. He contends he is entitled to an

exception to the one-year bar because he relied on the United States Department of

Justice Operating Policies and Procedures (“OPPM”) Nos. 00-01 and 00-02 for his

mistaken belief that asylum applications must be filed at master calendar hearings.

This guidance document does indeed state that “[a] defensive asylum application is

‘filed’ for asylum clock purposes when it is accepted by the judge at a hearing.”

Revised OPPM No. 00-01: Asylum Request Processing. However, it also refers

petitioners to 8 C.F.R. § 1208.4(a)(2)(i), which demands an applicant show “(A) [b]y

clear and convincing evidence that the application has been filed within 1 year of the


                                           2
date of the alien’s arrival in the United States, or (B) [t]o the satisfaction of the asylum

officer, the immigration judge, or the Board that he or she qualifies for an exception

to the 1-year deadline.”      Id. sec. (a)(2)(i).    Gonzales, represented by counsel

throughout this time, thus could have filed in advance of his hearing date, see

Toj-Culpatan v. Holder, 612 F.3d 1088, 1092 & n.4 (9th Cir. 2010), or moved to push

up his hearing date so he could file in open court within one year. The IJ thus

correctly held that Gonzales’ reasoning was insufficient to warrant an exception and

denied Gonzales’ application for asylum as time-barred.

       Second, substantial evidence supports the IJ’s denial of withholding of removal.

Gonzales demonstrates neither past persecution nor a clear probability of future

persecution on account of a protected ground.                 8 U.S.C. § 1231(b)(3);

8 C.F.R. § 208.16(b); Duarte de Guinac v. INS, 179 F.3d 1156, 1159 (9th Cir. 1999).

His application for relief asserts membership in a protected social group as the parent

of a disabled child. Gonzales has three U.S. citizen children, the youngest of whom

was two years old at the time of Gonzales’ application and suffers from speech,

language, motor, and developmental delays. He contends the child will either be

discriminated against and not receive adequate services and treatment in Mexico, or

be left in the United States with the child’s mother, who, Gonzales asserts, is unable




                                             3
to care for him.1 Gonzales also fears violence in Mexico and claims he and his

children will be targeted by drug traffickers who prey upon returnees from the United

States.

      While the record evidences danger and instability in Mexico and a dearth of

resources for children with special needs as compared to those available in the United

States, it does not compel finding that Gonzales’ fears are objectively reasonable or

that, in any event, these harms would rise to the level of persecution, even assuming

Gonzales’ children would accompany him. See Gu v. Gonzales, 454 F.3d 1014, 1019

(9th Cir. 2006) (defining persecution as an “extreme concept” and explaining that it

“does not include every sort of treatment our society regards as offensive”). Fear

stemming from general country conditions, without evidence that the applicant would

be singled out on account of a protected ground, is insufficient to garner relief. Zetino

v. Holder, 622 F.3d 1007, 1011 (9th Cir. 2010). That Gonzales’ father was once

threatened for money by drug traffickers, and that he himself endured an attempted

kidnapping when trying to cross the border, while unfortunate, do not amount to past

persecution. See Delgado-Ortiz v. Holder, 600 F.3d 1148, 1151 (9th Cir. 2010);




      1
       Gonzales does not seek and is not eligible for cancellation of removal. See 8
U.S.C. § 1229b(b).
                                           4
Santos-Lemus v. Mukasey, 542 F.3d 738, 747 (9th Cir. 2008), abrogated on other

grounds by Henriquez-Rivas v. Holder, 707 F.3d 1081, 1092-93 (9th Cir. 2013).

      Finally, that children with disabilities in Mexico have endured “abandonment

and neglect” does not demonstrate that Gonzales is more likely than not to suffer

torture upon return to Mexico. See Ornelas-Chavez v. Gonzales, 458 F.3d 1052,

1059, 1063 (9th Cir. 2006); 8 C.F.R. § 208.18(a) (defining torture). The IJ therefore

did not err in denying Gonzales relief under the CAT.

      PETITION FOR REVIEW DENIED.




                                         5